Citation Nr: 1409265	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-28 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for periodontal disease.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypoplastic transverse process at L4.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a neck injury (neck disability).

5.  Whether new and material evidence has been received to reopen a claim of service connection for bronchitis.

6.  Entitlement to an effective date earlier than April 17, 2008, for the award of Dependents' Educational Assistance under 38 U.S.C., Chapter 35.

7.  Entitlement to an effective date earlier than March 3, 2008, for the award of a 100 percent rating under 38 C.F.R. § 4.30.

8.  Entitlement to an effective date earlier than March 3, 2008, for the award of special monthly compensation based on housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from December 1984 to December 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.

While the appellant asserts (and the record suggests) that the claim pertaining to a respiratory disability was filed as service connection for asthma, the RO has adjudicated instead a claim to reopen a claim of service connection for bronchitis, and that is the issue developed for appellate review.  At the hearing in December 2013, the Veteran indicated that she was withdrawing the appeal pertaining to bronchitis; her representative indicated that she would be filing a claim for service connection for asthma.  The record reflects that such has been filed and is pending, but has not been adjudicated.  As the RO has not adjudicated such claim, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

Regarding the claim pertaining to service connection for a dental disability, the RO has limited such issue to the entity of periodontal disease.  Therefore, that is the sole dental disability that will be addressed herein.  At the December 2013 hearing, the Veteran indicated that she is seeking service connection for a temporomandicular joint disorder (TMJ).  As the AOJ has not adjudicated such claim, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Regarding the claim of service connection for a low back disability, the RO has limited this issue to the entity of hypoplastic transverse process at L4 and that is the sole back disability that will be addressed herein.  At the December 2013 hearing, the Veteran raised the issue of reopening a claim of service connection for arthritis of the back (see tr. at 18).  An appeal in such matter was denied by the Board in June 2006.  As a new claim to reopen [a claim of service connection for back arthritis] has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a left shoulder disability and for residuals of a neck injury on de novo review are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is necessary.




FINDINGS OF FACT

1.  In December 2013, prior to the promulgation of a Board decision in the matters of service connection for bronchitis, an earlier effective date for the award of Dependents' Educational Assistance, an earlier effective date for the award of a 100 percent rating under 38 C.F.R. § 4.30, and an earlier effective date for the award of special monthly compensation based on housebound status, the Veteran requested that her appeal in these matters be withdrawn.

2.  An unappealed September 1996 rating decision denied the Veteran service connection for periodontal disease based essentially on a finding that such was not a compensable disability.

3.  Evidence received since the September 1996 rating decision does not tend to show that periodontal disease is a compensable disability; does not relate to an unestablished fact necessary to substantiate the claim of service connection for periodontal disease; and does not raise a reasonable possibility of substantiating such claim.

4.  An unappealed September 1996 rating decision denied the Veteran service connection for hypoplastic transverse process at L4 based essentially on a finding that such is a congenital/developmental defect which is unrelated to service and may not be service connected.

5.  Evidence received since the September 1996 rating decision does not tend to show that hypoplastic transverse process at L4 is a compensable disability; does not relate to an unestablished fact necessary to substantiate the claim of service connection for such disability; and does not raise a reasonable possibility of substantiating such claim.

6.  An unappealed October 2002 rating decision denied the Veteran service connection for a left shoulder disability based essentially on a finding that a chronic left shoulder disability related to service was not shown.

7.  Evidence received since the October 2002 rating decision includes evidence not of record at the time of that decision; suggests that the Veteran now has a left shoulder disability which may be related to her service; relates to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder disability; and raises a reasonable possibility of substantiating the claim.

8.  An unappealed October 2002 rating decision denied the Veteran service connection for a neck disability based essentially on a finding that a neck disability related to service was not shown.

9.  Evidence received since the October 2002 rating decision includes evidence not of record at the time of that decision; suggests that the Veteran now has a neck disability which may be related to her service; relates to an unestablished fact necessary to substantiate the claim of service connection for a neck disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met as to the claims seeking service connection for bronchitis, an earlier effective date for the award of Dependents' Educational Assistance, an earlier effective date for the award of a 100 percent rating under 38 C.F.R. § 4.30, and an earlier effective date for the award of special monthly compensation based on housebound status; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104,  7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  New and material evidence has not been received, and the claim of service connection for periodontal disease may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  

3.  New and material evidence has not been received, and the claim of service connection for hypoplastic transverse process at L4 may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  
4.  New and material evidence has been received, and the claim of service connection for a left shoulder disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

5.  New and material evidence has been received, and the claim of service connection for a neck disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Given the Veteran's expression of intent to withdraw her appeal in the matters of service connection for bronchitis, an earlier effective date for the award of a 100 percent rating under 38 C.F.R. § 4.30, and an earlier effective date for the award of special monthly compensation based on housebound status, further discussion of the impact of the VCAA on these claims is not necessary.  

Regarding the claims to reopen claims of service connection for periodontal disease, hypoplastic transverse process at L4, a left shoulder disability, and a neck disability, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of these claims prior to their initial adjudication.  An April 2008 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence she was responsible for providing, and informed her of disability rating and effective date criteria.  She has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met.  




Withdrawal

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In her December 2013 testimony, the Veteran withdrew her appeal in the matters of service connection for bronchitis, an earlier effective date for the award of Dependents' Educational Assistance, an earlier effective date for the award of a 100 percent rating under 38 C.F.R. § 4.30, and an earlier effective date for the award of special monthly compensation based on housebound status.  As the Veteran has requested withdrawal of her appeal in these matters, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in these matters.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Peridontal Disease and Hypoplastic Transverse Process at L4

A September 1996 rating decision denied the Veteran service connection for periodontal disease, based essentially on a finding that such was not a compensable disability, and also denied service connection for hypoplastic transverse process at L4 based essentially on a finding that such is a congenital/developmental defect (and also not a compensable disability).  The Veteran was notified of that decision and did not timely file a notice of disagreement with that decision (or submit additional evidence within a year following).  Therefore that decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

The instant claims to reopen were received in March 2008 and August 2008. 

Evidence received since the September 1996 rating decision includes VA and private treatment records, and Social Security Administration (SSA) records.  Also submitted is a lay statement from the Veteran's children and former spouse indicating that she developed "something in her mouth that prevented her from closing her mouth and she got some kind of infection inside her gums, loosing [sic] five teeth and she had oral surgery at Madigan Hosp. Dental Unit."  The statement also indicated that the Veteran had back pain in the military.  The Board finds that the treatment records, SSA records, and lay statement, while new, are not material because they do not show or tend to show that periodontal disease and/or hypoplastic transverse process at L4 are compensable disabilities.  Instead, this evidence is cumulative of the previous evidence that showed she had periodontal disease and a hypoplastic transverse process at L4, matters not in dispute. 

Also added to the record is the appellant's hearing testimony.  She testified that she has TMJ and wishes to pursue a claim of service connection for TMJ (and not periodontal disease).  Tr. at 10-11.  She stated, "I do not recall myself writing down 'periodontal disease.'"  Tr. at 13.  She was advised during the hearing that periodontal disease by itself is not a compensable disability.  As for hypoplastic transverse process at L4, the Veteran testified that she has arthritis in her back, which should be service-connected.  She was advised that such is a separate claim from the claim to reopen a claim of service connection for hypoplastic L4 (as a Board decision had separately denied service connection for back arthritis).  She was also advised that to reopen the claim of service connection for hypoplastic L4, she would need to show that such is not a congenital disability, but is an acquired (compensable) disability.   Her testimony is not material evidence because it adds nothing to the record to support that periodontal or hypoplastic transverse process at L4 are compensable disabilities.  

Accordingly, for the reasons above, and even considering the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has not been received, and the claims of service connection for periodontal disease and hypoplastic transverse process of L4 may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Left Shoulder Disability and Neck Disability

An October 2002 rating decision denied the Veteran service connection for a left shoulder disability based essentially on a finding that a left shoulder disability related to service was not shown, and also denied service connection for a neck disability also based essentially on a finding a neck disability related to service was not shown.  She was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.  

Evidence received since the October 2002 rating decision includes VA and private treatment records, and SSA records, which note diagnoses/findings of cervical disc disease, cervical spine disc bulge, shoulder limitation of motion, and subacromial bursitis.  She has also submitted a lay statement from her children and former spouse indicating that she has neck and shoulder problems, and that during service, she had ibuprofen prescribed and was placed on a medical profile, in part due to neck pain.  The statement also indicates that she injured her neck and shoulders in service.  In December 2013, the Veteran testified that she was injured in service when a rack of weapons fell on her from a vehicle.  

This evidence was not of record in 2002, and is new.  As it addresses whether the Veteran has a current neck and left shoulder disability and whether such are related to service, it pertains to unestablished facts necessary to substantiate the claims of service connection for a left shoulder disability and a neck disability (and pertinent parts raise a reasonably possibility of substantiating such claims).  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claims of service connection for a left shoulder disability and a neck disability may be reopened.  De novo consideration of these claims is addressed in the remand below.


ORDER

The Veteran's appeal seeking service connection for bronchitis, an earlier effective date for the award of Dependents' Educational Assistance, an earlier effective date for the award of a 100 percent rating under 38 C.F.R. § 4.30, and an earlier effective date for the award of special monthly compensation based on housebound status is dismissed.

The appeal to reopen a claim of service connection for periodontal disease is denied.

The appeal to reopen a claim of service connection for hypoplastic transverse process at L4 is denied.

The appeal to reopen a claim of service connection for a left shoulder disability is granted.

The appeal to reopen a claim of service connection for a neck disability is granted.


REMAND

As the decision above reopens the Veteran's claims of service connection for a left shoulder disability and for a neck disability, the analysis proceeds to de novo review of such claims.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the reopened claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from the Board's initial adjudication of the reopened claim.  The Board is unable to find that the Veteran would not be prejudiced by its adjudication of her claims at this time.  Accordingly, a remand to afford the RO opportunity for initial consideration of the reopened claims is necessary.  

Notably, also, as the Veteran has presented evidence of current diagnoses related to the left shoulder and neck, and lay statements and testimony regarding an in-service injury, the Board finds that the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and that an examination to secure a medical nexus opinion regarding these disabilities is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of her current chronic left shoulder and neck disability(ies).  The entire record (to specifically include this remand) must be reviewed by the examiner in connection with the examination.  Any tests or studies deemed necessary must be completed.  Based on a review of the record and examination of the Veteran, the examiner should:  

(a)  Identify (by medical diagnosis) any (and each) left shoulder and neck disability entity found.

(b)  As to each left shoulder disability diagnosed, express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such is related to service, to include as due to an injury therein.

(c)  As to each neck disability diagnosed, express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such is related to service, to include as due to an injury therein.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

2.  The RO should then review the record, arrange for any further development indicated, and then readjudicate (de novo) the claims of service connection for left shoulder and neck disabilities.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


